Citation Nr: 0631233	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to service-connected 
knee disabilities.  

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected knee 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Thereafter, the Buffalo, New York, RO assumed jurisdiction of 
the claim.  

Service connection was denied for a low back disorder in an 
unappealed August 1983 rating determination.  The Board is 
under a legal duty in such cases to determine if there was 
new and material evidence submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for a low back disorder on 
the title page of this decision.

In his June 2006 written argument, the veteran's 
representative raised the issue of entitlement to a total 
rating based upon individual unemployability.  As this issue 
is not before the Board, it is referred to the RO for 
appropriate action.  

The reopened claim for service connection for a low back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

In an unappealed rating decision dated in August 1983, the RO 
denied service connection for a low back disorder; evidence 
submitted since the prior rating determination bears directly 
and substantially upon the issue at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1983 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the August 1983 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for a low back disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  



Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the claim decided upon the merits.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA is required to review for its newness and materiality only 
the evidence submitted by an appellant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

"New and material evidence" for claims to reopen submitted 
prior to August 29, 2001, means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

The RO denied service connection for a low back disorder as 
secondary to a service-connected right knee disorder in an 
August 1983 rating determination.  The veteran was notified 
of the decision that same month and did not appeal.  Thus, 
the decision became final.  38 C.F.R. § 7105.  

Evidence before the RO at that time included the veteran's 
service medical records, private and VA treatment records, 
and the results of a July 1983 VA examination.

The service medical records did not report a low back 
disability.  On VA examination, the diagnoses included 
degenerative arthritis of the lumbosacral spine that was 
unrelated to degenerative arthritis of the right or left 
knee.  An X-ray examination was interpreted as showing 
degenerative disc and joint disease.

In denying service connection, the RO found that the evidence 
did not show a causal relationship between the service-
connected right knee condition and a current back disability. 

Evidence received subsequent to the unappealed August 1983 
rating decision includes numerous statements from the veteran 
indicating that his knees had given way on a number of 
occasions as well as a number of outpatient treatment 
records.  

On VA outpatient treatment in January 1999, the veteran was 
assessed as having degenerative joint disease of both knees, 
and low back pain secondary to degenerative joint disease.

The Board further notes that service connection has now been 
granted for left knee arthritis.

The veteran's wife has also reported that the veteran has 
fallen on numerous occasions, and fallen on his back as a 
result of his knees giving way.  Several treatment records 
confirm that the veteran's knees had given way resulting in 
falls.  

Moreover, in a September 2002 treatment record, the veteran 
reported that he had fallen a few times as a result of his 
knees giving out, resulting in a reaggravation of his chronic 
low back pain.  A diagnosis of chronic low back pain was 
rendered at that time.  

The evidence added to the record since the August 1983 
decision directly addresses the issue on appeal.  

The January 1999 outpatient treatment record can be read as 
providing evidence of a link between the claimed back 
disability and the service connected knee disabilities.  This 
information, combined with the Court's holding in Allen, 
bears directly and substantially upon the issue at hand, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  



ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disorder, to that 
extent, the appeal is granted.  



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

While the 1992 examination yielded an opinion against the 
claim, that examination did not specifically consider the 
possibility that the right knee disability contributed to the 
current low back disability, or that the left knee disability 
caused or contributed to the current back disability.  The 
January 1999 outpatient treatment record provides competent 
evidence of a possible link between the service connected 
knee disabilities and the back disability.  That record is 
buttressed by the veteran's report of falls and injuries to 
the back when his knees gave way.  An examination is needed 
to obtain a competent opinion that is the product of a review 
of the medical records and observation of the veteran.

Accordingly, this case is remanded for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to obtain an 
opinion as to whether the service 
connected knee arthritis causes or 
aggravates a current low back disability.  
The examiner should review the claims 
folder, and provide opinions as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current low back disability was caused or 
aggravated (made permanently worse) by 
the service connected arthritis of the 
knees.  The examiner should provide a 
rationale for these opinions.

2.  Then the claims should be 
readjudicated.  If the claims are not 
fully granted, a supplemental statement 
of the case should be issued, and the 
case returned to the Board, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


